Title: 1760 Aug. 19th.
From: Adams, John
To: 


       I began Popes Homer, last Saturday Night was a Week, and last Night, which was Monday night I finished it. Thus I found that in seven days I could have easily read the 6 Volumes, Notes, Preface, Essays, that on Homer, and that on Homers Battles and that on the funeral Games of Homer and Virgil &c. Therefore I will be bound that in 6 months I would conquer him in Greek, and make myself able to translate every Line in him elegantly.
       Prat. It is a very happy Thing to have People superstitious. They should believe exactly as their Minister believes. They should have no Creeds and Confessions of Faith. They should not so much as know what they believe. The People ought to be ignorant. And our Free schools are the very bane of society. They make the lowest of the People infinitely conceited. (These Words I heard Prat utter. They would come naturally enough from the mouth of a Tyrant or of a King or Ministry about introducing an Arbitrary Power; or from the mouth of an ambitious or avaricious Ecclesiastic, but they are base detestable Principles of slavery. He would have 99/100 of the World as ignorant as the wild Beasts of the forest, and as servile as the slaves in a Galley, or as oxen yoked in a Team. He a friend to Liberty? He an Enemy to slavery? He has the very Principles of a Frenchman—worse Principles than a Frenchman, for they know their Belief and can give Reasons for it.)
       Prat. It grieves me to see any sect of Religion extinguished. I should be very sorry, to have the Quaker Society dissolved, so I should be sorry to have Condy’s Anabaptist Society dissolved. I love to see a Variety. A Variety of Religions has the same Beauty in the Moral World, that a Variety of flowers has in a Garden, or a Variety of Trees in a forrest.
       This fine speech was Prats. Yet he is sometimes of opinion that all these Sectaries ought to turn Churchmen, and that a Uniform Establishment ought to take place through the whole Nation. I have heard him say, that We had better all of us come into the Church, than pretend to overturn it &c. Thus it is, that fine Speechmakers are sometimes for Uniformity, sometimes for Variety, and Toleration. They dont speak for the Truth or Weight but for the Smartness, and Novelty, singularity of their speech. However I heard him make two Observations, that pleased me much more. One was that People in Years never suppose that young People have any Judgment. Another Was, (when a Deposition was produced taken by Parson Wells, with a very incorrect Caption, a Caption without mention of the Cause in which it was to be used, or certifying that the Adverse Party was present or notifyed) he observed that the Parson could not take a Caption, to save his Life, and that he knew too much to learn any Thing.
      